Emery, J.
The County Commissioners of Hancock County undertook to lay out a town way or street in the town of Eden. They had authority to do this, if (1,) a petition was presented to the municipal officers of Eden by one or more of the inhabitants of the town, or by one or more of the owners of cultivated lands therein, asking them to lay out the way; (2,) the municipal officers neglected or refused to lay it out; and (3,) the petitioners, or some of them, within one year thereafter, presented to the County Commissioners, at a regular session, a petition stating the above facts, and that the neglect or refusal of the municipal officers was unreasonable. B.. S., c. 18, § § 14-19.
The record of the County Commissioners is confused and faulty; but we think it can be reasonably inferred from what record there is,— (1,) that Isaac B. Desisle, and seven others, inhabitants of the town of Eden, on the 26th day of July, 1879, petitioned the municipal officers of Eden to lay out the way ; (2,) that the municipal officers neglected or refused ; (3,) that the same Isaac B. Desisle and seven others, the original petitioners, on the 4th day of August, 1879, presented to the County Commissioners, at an adjourned session of their regular April, 1879, session, a petition stating that they were inhabitants of the town of Eden ; that they had petitioned the municipal officers of Eden to lay out the way; that the municipal officers had unreasonably neglected and refused to do so. From *32this point onward the sufficiency of the proceedings to resist collateral attack is not questioned.
No appeal was taken by any person. No one has ever sought to have the proceedings and judgment of the Commissioners quashed by writ of certiorari. It is common knowledge that the way was opened and has become one of the principal streets of Bar Harbor.
Although this record and judgment of the County Commissioners might, perhaps, have given way, if attacked by direct process along the lines of their faults, we think they have sufficient foundation and substance after these years to withstand a collateral attack. White v. County Commissioners, 70 Maine, 317.

Judgment for defendant.